DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the cap remains in the cleaning position during milking of an animal” which is positively reciting a method step within an apparatus claim. It is unclear whether or not the milking operation is now required? A suggested correction would be -the cap is configured to remain in the cleaning position during the milking of the animal-.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buss (DE 102016108978 A1).
Regarding claim 1, Buss disclose a milking parlor optical instrument cleaning apparatus (Figures 1-7) comprising: 
a moveable cap defining a chamber (Figures 1-2, Page 11 line 33 – Page 12 line 18; protective element 20 creating cleaning chamber 21), the movable cap having a fluid feed and a fluid discharge in fluid communication with the chamber (Figures 1-2, Page 11 line 33 – Page 12 line 18; opening 28, Page 3 lines 36-45; discharge opening), and the cap being moveable to cover at least a portion of a front of an optical instrument in a fluid-tight manner and expose the chamber to the front of the optical instrument (Figures 1-2, Claim2; protective element 20 is movable between a rest position Fig 1 and a cleaning position Fig 2 wherein protective element 20 covers the lens 12 of a camera exposing the inner surface of protective element 20 to the front of lens 12 in a fluid-tight manner); and
a vacuum source coupled to the fluid discharge (Page 4 lines 8-32; vacuum pump coupled to cleaning chamber),
wherein the vacuum source is constructed and arranged to create negative pressure that holds the cap by suction to the front of the optical instrument (Page 4 lines 8-32; negative pressure created in cleaning chamber). 
Regarding claim 2, Buss discloses wherein the cap is sized to completely cover the front of the milking parlor optical instrument in the cleaning position (Figures 1-2; protective element 20 fully covers lens 12).
Regarding claim 3, Buss discloses wherein the cap includes a flow-guiding device disposed in the chamber and extending at least partially between the fluid feed and the fluid discharge (Page 8 lines 17-35; fluid guided along sealing element to be introduced and discharged).
Regarding claim 4, Buss discloses a cap adjustment device engaged with the cap to move the cap between a rest position and a cleaning position (Figures 1-2, Page 11 line 33 – Page 12 line 41; actuation system to move protective element 20 from rest position Fig 1 and cleaning position Fig 2).
Regarding claim 6, Buss discloses wherein the fluid feed is disposed to receive a cleaning liquid (Page 3 lines 13-16; cleaned by a fluid inherently means the fluid used is a cleaning fluid). If applicant does not agree, an alternate rejection is provided below.
Regarding claim 8, Buss discloses wherein the cap remains in the cleaning position during milking of an animal (Figure 2; cap can stay on during any operation). 
Regarding claim 9, Buss discloses wherein the fluid feed and the fluid discharge are in fluid communication via the chamber (Figures 1-2, Page 11 line 33 – Page 12 line 18; opening 28, Page 3 lines 36-45; discharge opening that fluid flows between in the cleaning chamber 21).
Regarding claim 17, Buss discloses wherein the vacuum source is further constructed and arranged to extract the cleaning fluid from the chamber via the fluid discharge (Page 4 lines 24-32; negative pressure applied to pull/drain fluid out).
Regarding claim 18, Buss discloses wherein the cap is configured to form a seal with the front of the milking parlor optical instrument (Page 3 lines 17-21; sealing element 22 on protective element 20 to engage lens 12).
Regarding claim 19, Buss discloses wherein the cap includes an edge region configured to form a seal with the front of the milking parlor optical instrument (Page 3 lines 17-21; sealing element 22 on protective element 20 to engage lens 12).
Regarding claim 20, Buss discloses wherein the edge region has a fluid-tight design (Page 3 lines 17-21; sealing element 22 on protective element 20 to engage lens 12 in fluid-tight manner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buss (DE 102016108978 A1) as applied to claim 1 above, and further in view of Dissette et al. (US 20190072761 A1).
Regarding claim 5, Buss as modified above does not teach the optical instrument cleaning apparatus of claim 1 further comprising a rail on which the cap is disposed.
	Dissette teaches an optical instrument cleaning apparatus wherein the cap is disposed on a rail (Figures 11-13, Paragraph [0031]; cleaning element 106 coupled to a mechanism 108 comprising arm 1100 to move cleaning element 106).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Buss with the cap being disposed on a rail taught by Dissette in order to provide a simple structure to assist in moving the cap between a rest and a cleaning position.
Regarding claim 6, in the case that applicant disagrees with the rejection made above and Buss does not teach wherein the fluid feed is disposed to receive a cleaning liquid. 
Dissette teaches wherein the fluid feed is disposed to receive a cleaning liquid (Figures 11-12, Paragraphs [0035]-[0037]; washer fluid from fluid reservoir 1110 is fed into inlet 1104).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning apparatus of Buss with the use of cleaning fluid taught by Dissette as it is very obvious to use a cleaning type of solution to use in a system where the goal is to clean a surface.
Claims 10-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buss (DE 102016108978 A1) in view of Andersson et al. (US 20130247827 A1).
Regarding claim 10, Buss discloses a method for cleaning an optical instrument with a fluid, the method comprising the steps of: 
placing a cap into a cleaning position in which the cap is in fluid-tight engagement with front of the optical instrument and to expose a chamber defined by the cap to the optical instrument front (Figures 1-2, Claim 2; protective element 20 is movable between a rest position Fig 1 and a cleaning position Fig 2 wherein protective element 20 covers the lens 12 of a camera exposing the inner surface of protective element 20 to the front of lens 12 in a fluid-tight manner); and
feeding a cleaning fluid into the chamber when the cap is arranged in the cleaning position (Figures 1-2, Page 11 line 33 – Page 12 line 18; opening 28 for feeding in cleaning fluid);
discharging the cleaning fluid from the chamber by a negative pressure such that the cap is held in the cleaning position due to the negative pressure (Page 3 lines 36-45; discharge opening; Page 4 lines 8-32; negative pressure created in cleaning chamber).
Buss does not discloses cleaning a front of a milking parlor optical instrument.
Andersson teaches an apparatus for protecting an optical detection device in a milking system wherein the apparatus is disposed on the front of a milking parlor optical instrument (Claim 18; air curtain disposed over optical detector 40 to keep optical instrument clean).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning method of Buss on a milking parlor optical instrument as taught by Andersson in order to ensure the milking parlor optical element remains clear and dirt-free to effectively and accurately operate within the system.
Regarding claim 11, Buss as modified above teaches moving the cap between the cleaning position and a rest position (Figures 1-2, Page 11 line 33 – Page 12 line 41; actuation system to move protective element 20 from rest position Fig 1 and cleaning position Fig 2).
Regarding claim 13, Buss as modified above does not teach maintaining the cap in the cleaning position during milking of an animal.
Andersson teaches an apparatus for protecting an optical detection device in a milking system wherein the protective air curtain created in the system is maintained during milking operations (Paragraphs [0010]-[0011]).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the optical instrument cleaning method of Buss with the cleaning element remaining in place during a milking operation as taught by Andersson in order to better protect the optical element from getting dirt and debris on it throughout the milking operation.
Regarding claim 14, Buss as modified above teaches further comprising establishing the negative pressure before the cleaning fluid is fed into the chamber (Page 4 lines 8-10; negative pressure applied, the fluid can be introduced).
Regarding claim 15, Buss as modified above teaches further comprising maintaining the negative pressure until after the cleaning fluid has been discharged from the chamber (Page 4 lines 24-32; negative pressure applied to pull/drain fluid out).
Regarding claim 16, Buss as modified above teaches further comprising discharging air from the chamber by the negative pressure (Page 4 lines 8-10; negative pressure applied to cleaning chamber, which inherently means pulling out air from the chamber).
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619